This action was begun by John A. Simpson and others, of Weatherford, Oklahoma, who allege, in substance, that citizens of Weatherford are compelled to keep two telephones in their residences and places of business, and those citizens residing in the country cannot talk over the long-distance lines, because there is no physical connection between the lines and exchanges of the Pioneer Telephone Company and the Farmers' Mutual Telephone Company in the town of Weatherford.
It appears from the findings of the commission that the Pioneer Telephone  Telegraph Company and the Farmers' Mutual Telephone Company each maintain a telephone exchange in the town of Weatherford; that both companies are operated for hire, and that the subscribers to the Farmers' Mutual Company cannot use the long-distance facilities of the Pioneer Telephone 
Telegraph Company for the reason there is no physical connection between the two lines; that the public convenience and necessities would be benefited by such physical connection. Under section 5, art. 9, of the Constitution, a physical connection is mandatory, the only limitation being that the rules and regulations prescribed by the commission as to such operation shall be reasonable and just. Pioneer Telephone 
Telegraph Company v. State and Darnell, 71 Oklahoma,177 P. 580; Pioneer Telegraph  Telephone Co. v. State, 38 Okla. 554,134 P. 398.
This order provides, among other things, that the Mutual Telephone Company shall pay the cost of making the physical connection and shall guarantee to collect and pay to the Pioneer Company the toll charges originated on its lines; shall give prompt service to its patrons desiring long-distance connection with the Pioneer Company. This, in view of all the circumstances as disclosed by the evidence, seems a reasonable and just provision, the only addition necessary being a provision for service to the subscribers of the Pioneer Company, and to cover which the order should be so modified as to provide that the Farmers' Mutual Telephone Company shall give prompt service and connection to the patrons and subscribers of the Pioneer Telephone  Telegraph Company, and those having connection with these lines who desire long-distance connection with the patrons and subscribers of said Farmers' Mutual Telephone Company.
The order as thus modified will be reasonable and just, and is, therefore, affirmed.
KANE. RAINEY, JOHNSON, and McNEILL, JJ., concur.